 

UNITED STATES OF Al\/[ERICA,
Plaintiff, Case No. 17-cr-02530-BEN
vs.
Jeremias I-Iabacub Aleman, JUDGMENT AND ORDER OF
DISMISSAL OF INFORMATION,
D@f@ndam~ EXoNERATE BoND AND
RELEASE OF PASSPORT

 

Upon motion of the UNITED STATES OF Al\/[ERICA and good cause

appearing,

IT IS SO ORDERED that the Inforrnation in the above-entitled ease

be dismissed With prejudice, the bond be exonerated, and passport released by

Pretrial if held.

   

Dated; 11/28/2019 .1 ”` S/\AA

on. Jiil L. Burkh

 

 
  

a'rdt
nited States Magistrate Judge

 

 

